                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.      CV 19-5924-JFW(RAOx)                                         Date: February 12, 2020

Title:        Brian Whitaker-v- Simha Partnership, Ltd., et al.


PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                None Present
              Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER TO SHOW CAUSE WHY SANCTIONS SHOULD
                                         NOT BE IMPOSED FOR FAILURE TO COMPLY WITH
                                         THE COURT’S ORDER

       In the Court’s Scheduling and Case Management Order (“CMO”), the Court set December
16, 2019 as the last day to conduct a Settlement Conference, and December 20, 2019 as the last
day to file a Joint Report Re: Results of Settlement Conference. The parties have violated the
Court's CMO by failing to file a Joint Report Re: Results of Settlement Conference on or
before December 20, 2019 , and presumably by failing to complete the Settlement
Conference by the Court ordered deadline of December 16, 2019

        Accordingly, the parties are ordered to show cause in writing by February 21, 2020 why the
Court should not impose sanctions in the amount of $3,500.00 against lead counsel for each of the
parties for their violation of the Court’s CMO. No oral argument on this matter will be heard unless
otherwise ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order to Show
Cause will stand submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause will result in the imposition of sanctions and dismissal of this
action.

         IT IS SO ORDERED.




                                                                               Initials of Deputy Clerk sr
